Citation Nr: 1521502	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for tremors.

2.  Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia to include symptoms of irritable bowel, and gastrointestinal bloating and cramping (including whether separate ratings should be assigned for fibromyalgia and gastrointestinal symptoms).

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) for the period prior to May 11, 2010.

4.  Entitlement to a TDIU based solely on PTSD, or a 100 percent permanent and total rating based on PTSD, from May 11, 2010, forward.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1991.
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2010, the RO granted service connection for fibromyalgia, and assigned an initial rating of 40 percent.  New and material evidence was received within one year of the rating decision, including VA treatment records, VA examination records, medical opinion evidence regarding employability, employment information, and lay statements from relatives and others, so that readjudication of the initial rating decision was required.  See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).  The claim was readjudicated as required in September 2010 and the Veteran appealed from that determination.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial evaluation in excess of 30 percent for tremors,  entitlement to an evaluation in excess of 40 percent for fibromyalgia to include symptoms of irritable bowel, and gastrointestinal bloating and cramping (including whether separate ratings should be assigned for fibromyalgia and gastrointestinal symptoms), and entitlement to a TDIU for the period prior to May 11, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of  Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On appeal, for the period from May 11, 2010, forward, the Veteran sought a TDIU based solely on service-connected PTSD or a finding that disability due to PTSD was permanent and total.

2.  In a rating decision dated in September 2013, after issuance of a Statement of the Case in this matter and receipt of a substantive appeal in August 2013, the AOJ granted benefits that included a finding that disability due to service-connected PTSD, rated as 100 percent disabling, was static and permanent, effective from May 11, 2010.  

3.  The benefits sought in the appeal for a TDIU based solely on PTSD or a permanent total rating for PTSD for the period from May 11, 2010, forward, were granted in full by the RO in September 2013.


CONCLUSION OF LAW

The benefits sought in the appeal for a TDIU based solely on PTSD or a permanent and total rating for PTSD effective from May 11, 2010, have been granted in full, and the appeal is therefore dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.101(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA General Counsel opinion 6-99 addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, this opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (noting that a claim for TDIU presupposes that the rating for a condition is less than 100 percent).  

However, as the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), took a position contrary to the one reached in VAOPGCPREC 6-99, the General Counsel withdrew VAOPGCPREC 6-99, effective November 4, 2009.  75 Fed. Reg. 11229, 11230 (Mar. 10, 2010).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley, 22 Vet. App. at 293-94.

In this case, in September 2010, the Veteran was awarded a rating of 100 percent for PTSD, effective from May 11, 2010.  However, the rating was not indicated to be permanent.  Indeed, the RO found that "since there is a likelihood of improvement, the assigned evaluation is not considered permanent and is subject to a future examination."  A corresponding rating decision code sheet indicated that a further examination was to be scheduled in September 2015.

In appealing the September 2010 rating decision, the Veteran sought, in pertinent part, a TDIU based solely on PTSD or a permanent total (100 percent) rating for PTSD.  The Veteran averred that the claim for a TDIU was not moot because such could enable VA to grant additional benefits such as certain educational assistance benefits.

In a rating decision dated in September 2013, the RO awarded the Veteran Dependents' Educational Assistance (DEA), and within that determination, discussed the Veteran's very guarded prognosis for PTSD and included a determination that his disability status was permanent and total.  If there was any lack of clarity remaining as to whether this included a determination that the Veteran's PTSD had been rated permanent and total, this is removed by the rating code sheet issued with the rating decision, which no longer included a requirement for a future examination for rating of the Veteran's PTSD, but rather coded the PTSD as a 100-percent rated "[s]tatic [d]isability."

The Board of Veterans' Appeals may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(d).

Of the two alterative benefits sought on appeal, either a TDIU based solely on PTSD, or a 100 percent permanent rating for PTSD, the 100 percent permanent rating for PTSD was the greater benefit.  This benefit was granted in full in September 2013, after the filing of the Veteran's appeal.  Because the claim was granted in full, there remains no claimed error of fact or law as to the percentage or permanence of the rating for PTSD for the period from May 11, 2010.  Accordingly, this aspect of the of the Veteran's appeal is dismissed. 


ORDER

The appeal for a TDIU based solely on PTSD, or a permanent 100 percent rating for PTSD, for the period from May 11, 2010, is dismissed.


REMAND

In February 2011, the Veteran submitted a notice letter from the Social Security Administration (SSA) indicating that the Veteran had been awarded SSA disability benefits effective from June 2010.  The Veteran's SSA disability records are relevant to his increased ratings and TDIU claims and therefore should be sought and associated with the claims file.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010). 

The claims file indicates that the Veteran worked for the U.S. Postal Service and that in August 2010 it was found that accommodation of his disability was not feasible due to the severity of his medical condition and the requirements of his position.  His position was that of a supervisor at the U.S. Postal Service.  All records in the possession of the U.S. Postal Service and the U.S. Office of Personnel Management pertaining to the Veteran's level of disability or his employability should be sought and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c). 

On remand the AOJ should obtain and associate with the claims file any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran seeks separate ratings for service-connected fibromyalgia and service-connected irritable bowel symptoms and gastrointestinal symptoms including bloating and cramping.  He avers that a new VA examination is required to determine whether separate ratings are warranted for gastrointestinal symptoms.  The Board notes that irritable bowel symptoms are specifically included in the rating code for fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  However, other rating codes may also apply for gastrointestinal symptoms.  See 38 C.F.R. § 4.114 (schedule of ratings-digestive system).  The Board finds that new examinations as to his service-connected disabilities are required to obtain clarification as to his gastrointestinal and other symptoms and so that the examiners may have access to medical information in the Veteran's more recent VA treatment records, SSA disability records, and employment-related disability records.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any service-connected disorders, records of which may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

3.  The AOJ should contact the Office of Personnel Management and/or the U.S. Postal Service, as appropriate, and obtain all information pertaining to disability determinations or medical findings relevant to the Veteran's employment with the U.S. Postal Service.

4.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the nature and severity of the Veteran's service-connected tremors, fibromyalgia, and gastrointestinal symptoms to include irritable bowel symptoms and gastrointestinal bloating and cramping.
 
It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

With respect to fibromyalgia, the examiner should describe in detail the nature and severity of all symptoms involving musculoskeletal pain, fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, or any other associated symptoms that may be present.

With respect to the Veteran's irritable bowel symptoms, it should be indicated whether his symptoms are best described as mild, moderate, or severe; the frequency (constant, frequent, or less than frequent) with which he has episodes of bowel disturbance with abdominal distress; and whether he has diarrhea, or alternating diarrhea and constipation.

The examiner should note the nature, frequency and severity of any gastrointestinal symptoms the Veteran experiences in addition to irritable bowel symptoms. 

The examiner should provide an opinion as to whether the Veteran's irritable bowel symptoms are associated with his fibromyalgia or are symptoms of a separate disorder, whether diagnosed or undiagnosed.  

With respect to tremors, the examiner should provide a full description of the nature and severity of all symptoms associated with the disorder and all body parts affected.

The examiner should take an occupational and social history from the Veteran.  

The examiner should then provide a retrospective medical opinion as to when the Veteran's symptoms of service-connected PTSD, chronic fatigue syndrome, fibromyalgia to include symptoms of irritable bowel and gastrointestinal bloating and cramping, and tremors, rendered him unable to secure or maintain substantially gainful employment, at any period prior to May 11, 2010.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," 38 C.F.R. § 4.1[,] copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


